Citation Nr: 0121840	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-23 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1943 until 
December 1946.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from the March 
2000 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, which 
denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  The veteran's currently diagnosed hearing loss cannot be 
disassociated from the acoustic trauma he was exposed to 
during service.


CONCLUSION OF LAW

Hearing loss was incurred during active service.  38 U.S.C.A. 
§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.102, 3.303, 3.385 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by current law.  See 38 U.S.C. 
§§ 5102, 5103, 5103A (West Supp. 2001).  In this regard, the 
Board notes that the veteran's service medical records were 
obtained and that the veteran was afforded a VA examination, 
with a medical opinion regarding the etiology of the 
veteran's hearing loss.  The Board further notes that the 
veteran indicated that he had a hearing examination in 
Florida, but these records were unavailable. A review of the 
record confirms that all available records in relation to the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss have been obtained and associated with 
the claims file. The Board is unaware of any further evidence 
that can be obtained to assist the veteran.  Under these 
circumstances, the Board concludes that the VA has met its 
statutory duty to assist.  Therefore, a decision on the 
merits of the veteran's claim is appropriate.

The veteran claims entitlement to service connection for 
bilateral hearing loss.  The veteran alleges that he suffers 
from hearing loss due to his constant exposure to the loud 
noises generated by the firing range during basic training.  
The veteran also avers that he was exposed to extreme noise 
caused by the daily firing of heavy weapons during his 
training in Weapons School.  The veteran also states that 
when he served as a Gun Commander, his exposure to extreme 
noise was intensified and continued until his discharge. The 
veteran claims that he recognized his hearing loss during 
active duty, but he did not seek treatment while on active 
duty nor after he was discharged.  He asserts that exposure 
to extreme noises caused by the firing of heavy weapons on a 
daily basis resulted in his current hearing loss.  

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2000).  In addition, certain chronic diseases, such as 
a sensorineural hearing loss, may be presumed to have been 
incurred during service if they manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all other 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303 (a).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater, or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

With regard to the current appeal, service entrance physical 
examination results indicate that a whispered voice test was 
performed, and hearing in both ears was noted as "15/15."  
A whispered voice test was also administered upon the 
veteran's discharge from service and the results of this test 
were also noted as "15/15." 

Records from the VA indicate that the veteran was seen for 
decreased hearing in February 2000.  The audiologist noted 
that the pure tone screening test failed at all frequencies 
except for 500 Hertz in both ears, indicating a moderately 
severe sensorineural hearing loss in both ears of similar 
symmetry.  

The veteran submitted a statement from a private physician 
dated November 1999.  That physician stated that he has known 
the veteran for over sixty-five years, and was familiar with 
the veteran's hearing prior to his entry into military 
service.  The physician recalled observing no discernable 
loss in the veteran's hearing prior to his entry into 
military service.  However, the physician recognized that 
upon the veteran's discharge from service, "signs of hearing 
loss were already apparent, particularly in terms of deficits 
in word discrimination and high frequency acuity," and that 
"[t]hese deficits have become increasingly apparent has time 
has passed."  The physician further asserted that cumulative 
overexposures to loud noises can result in irreversible 
hearing loss.  Moreover, he explained that prevention and 
treatment of hearing loss did not exist during World War II.  

The veteran also submitted statements from three childhood 
friends dated November 1999.  All three attested to the fact 
that prior to his entry into the service, the veteran 
displayed normal hearing.  After the veteran's discharge, all 
three noticed that the veteran's hearing had deteriorated.

The private physician submitted a follow-up to his prior 
statement.  In the April 2000 report, he remarked that while 
the Occupational Safety and Health Administration established 
that the permissible noise exposure to levels of 115 decibels 
is for a maximum of fifteen minutes, the average exposure 
that the veteran incurred on a daily basis was greater than 
135 decibels.  Based upon these permissible noise guidelines, 
he reasoned that an exposure to levels above 115 decibels 
would only be permissible for a time period shorter than 
fifteen minutes.  The physician concluded that "[o]ver a 
period of greater than three years, it is well within the 
probability that unprotected exposure to high velocity 
weapons . . . could cause significant and irreversible 
damage."  He further suggested that the whispered voice 
tests administered to the veteran upon entry and discharge 
were not comparable to a pure tone audiometry reading, and 
that the examining physician rarely performed the whispered 
voice tests.  The physician suggested that "15/15" on a 
whispered voice test indicates that, "the patient 'could 
hear my voice and I believe he understood what I said.'" 

The veteran was afforded a VA examination in February 2001.  
The veteran gave a history of noise exposure in the service, 
and denied the presence of tinnitus. The veteran had pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
75
105
105
LEFT
25
45
85
105
65+

Speech audiometry revealed speech recognition ability of 26 
percent in the right ear and 32 percent in the left ear.  The 
examiner diagnosed the veteran with symmetric high frequency 
sensorineural hearing loss and profoundly reduced word 
understanding at all levels. The examiner stated that there 
is no factual evidence that relates the veteran's hearing 
loss to his period of service.  The examiner further 
explained that because hearing loss is generally permanent at 
the time of exposure, the veteran's present "degree of 
hearing loss would not have been able to pass the 15/15 
normal test."

Based upon this evidence, the Board finds that there is a 
basis for service connection for the veteran's hearing loss.  
It is clear that the veteran has established that he is 
disabled under 38 C.F.R. § 3.385, as his speech recognition 
scores were less than 94 percent for both ears, and the 
auditory thresholds in frequencies1000, 2000, 3000, and 4000 
were greater than 40 decibels in both ears.  See 38 C.F.R. 
§ 3.385.

It is also clear that there is nexus evidence both for and 
against the claim.  On the one hand, a private physician 
stated that the hearing loss could be linked to the veteran's 
service.  The private physician noted that while the veteran 
had no discernible hearing loss in his hearing prior to 
military service and that the veteran exhibited discernable 
hearing loss upon discharge.  On the contrary, the VA 
examiner concluded that while the veteran currently suffers 
from hearing loss, the hearing loss is not service related.

Nevertheless, the Board finds the private physician 
statements to have more probative value than the VA examiner.  
He indicated that he has had a long-term relationship with 
the veteran which afforded him the opportunity to observe the 
veteran both prior to service and after discharge.  
Furthermore, the physician provided a well-reasoned analysis 
as to the reason why he believes that the veteran's hearing 
loss is related to service with reference to the audible 
evidence.  Although the VA examiner concluded that the 
veteran's hearing loss is not related to service, he noted 
that "[t]his degree of hearing loss would have not been able 
to pass the 15/15 normal test."  That statement appears to 
relate the examiner's opinion that the veteran's current 
level of hearing impairment could not have been present at 
the time of the veteran's separation from service.  Suffice 
it to say, no one has suggested that the veteran's current 
degree of hearing loss was present at the time of his 
separation from service.  Therefore, the Board finds that the 
private physician's statements carry greater weight.

Regardless of the Board's finding that the private 
physician's statements have more probative value, when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Thus, a veteran only 
has the burden of proving that approximate balance of 
positive and negative evidence exists to prevail.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Gilbert, 1 Vet.App. at 54.
  
In the present case, both positive and negative evidence was 
submitted to the Board.  Based upon the Board's evaluation of 
the relevant evidence, it finds that an approximate balance 
of both positive and negative evidence exists.  The VA 
examiner determined that while the veteran currently suffers 
from hearing loss, the hearing loss is not service related.  
In contrast, the veteran's private physician determined that 
"[o]ver a period of greater than three years, it is well 
within the probability that unprotected exposure to high 
velocity weapons . . . could cause significant and 
irreversible damage."  Thus, because an approximate balance 
of positive and negative evidence regarding the veteran's 
hearing loss exists, the benefit of the doubt is resolved in 
favor of the veteran.  As such, the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is granted.


ORDER

Service connection for bilateral hearing loss is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

